UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6910



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH JAMES HANNAH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-95-7, CA-99-3792-4-22)


Submitted:   October 31, 2001          Decided:     November 28, 2001


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth James Hannah, Appellant Pro Se.      Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth James Hannah seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and a subsequent motion to alter or amend judgment

filed under Federal Rule of Civil Procedure 59(e).      We have re-

viewed the record and the district court’s opinion and orders and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*     United States v. Hannah, Nos. CR-95-7;

CA-99-3792-4-22 (D.S.C. Jan. 25, 2001; Apr. 9, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review.    Accordingly, Appellant’s Apprendi
claim, raised in his Rule 59(e) motion, is not cognizable.


                                  2